318 S.W.3d 202 (2010)
Clyde LOGAN, Appellant,
v.
The DUPPS COMPANY, Respondent.
No. WD 71359.
Missouri Court of Appeals, Western District.
June 1, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Application for Transfer Denied September 21, 2010.
Paul L. Redfearn, for Appellant.
Gary Paul, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and ZEL M. FISCHER, Judge.

ORDER
PER CURIAM:
Clyde Logan appeals from a judgment entered in the Circuit Court of Buchanan County in favor of Respondent, The Dupps Company, in a personal injury action filed by Logan. After a thorough review of the record, we conclude that the judgment is supported by the evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).